Swift, Ch. J.
A new security for a usurious debt is void : So is a substituted security, unless made payable to an innocent party, ignorant of the usury j or unless the usury be purged by a new consideration.
The original note in this case was usurious and void ; but Sherman, the real debtor, instead of taking advantage of it., paid the whole sum to the defendant, who stood in the capa city of surety for him, and the defendant then gave his note to the plaintiff. When the defendant received the amount of *136the original note from Sherman, it became his duty to pay is to the plaintiff. When he gave the note on which this action is brought, it was not giving one security for another, or s. substitution of a security on the same consideration ¡ but if was giving a note on a new consideration, uninfected by usury. It was giving a note to the plaintiff for 1 lie money which the defendant had received from Sherman, lo pay over to him, and not on the same consideration on which the original note was given. Suppose one man should send money by another, to pay a usurious note, and instead of paying the note, lie should retain the money, and gi\o his own note for the same sum in discharge of the usurious note. This clearly would not he usury $ and the two cases are precisely parallel in point of principle.
Í am of opinion, that the charge to the jury was proper : and that a new trial ought not to be granted.
In this opinion the other judges severally concurred.
New trial not to he. grao led.